 

Exhibit 10.1

 

SUPPLEMENT AGREEMENT

 

This SUPPLEMENT AGREEMENT (this “Agreement”), dated as of March 23, 2020 (the
“Effective Date”), which is being executed and delivered pursuant to the Credit
Agreement (defined below), is among Main Street Capital Corporation, a Maryland
corporation (the “Borrower”), the guarantors party thereto (the “Guarantors”),
Truist Bank, as administrative agent (the “Administrative Agent”) and
BancorpSouth Bank, as a new lender (the “New Lender”).

 

RECITALS

 

The Borrower, the Guarantors, the lenders party thereto and the Administrative
Agent are parties to that certain Third Amended and Restated Credit Agreement,
dated as of June 5, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

 

Pursuant to Section 2.14 of the Credit Agreement, the Borrower has notified the
Administrative Agent that the Borrower proposes to increase the aggregate
Revolver Commitments under the Credit Agreement by $35,000,000, from the current
$705,000,000 to $740,000,000. The New Lender has agreed to provide a Revolver
Commitment in the amount of $35,000,000 (the “Specified Commitment Increase”).

 

The parties to this Agreement are entering into this Agreement for purposes of
consenting to and effecting the Specified Commitment Increase.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the New Lender, the Borrower, the
Guarantors, and the Administrative Agent, intending to be legally bound hereby,
agree as follows:

 

SECTION 1.     Recitals. The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Agreement.

 

SECTION 2.     New Lender; Consent.

 

(a)     The New Lender hereby agrees, as of the Effective Date, to provide a
Revolver Commitment in the amount of $35,000,000, and the New Lender agrees to
perform all of the obligations which by the terms of the Credit Agreement and
the other Loan Documents are required to be performed by it as a Lender
thereunder. Schedule 2.01 to the Credit Agreement is, per Section 2.14 of the
Credit Agreement, deemed amended in its entirety to read as set forth on Exhibit
A attached to this Agreement. The amount of each Lender’s total Revolver
Commitment is the amount set forth opposite the name of such Lender on Schedule
2.01. The Borrower shall deliver to the New Lender a Revolver Note in the amount
of the New Lender’s Revolver Commitment (such Revolver Note is hereinafter
referred to as the “New Note”), executed by the Borrower. All references
contained in the Credit Agreement and the other Loan Documents to the “Revolver
Notes” shall include the New Note as supplemented, modified, amended, renewed or
extended from time to time.

 



 

 

 

(b)     By executing and delivering this Agreement, the New Lender hereby
becomes a party to the Credit Agreement as a Lender thereunder with the same
force and effect as if originally named therein as a Lender and, without
limiting the generality of the foregoing, the New Lender hereby expressly
assumes all obligations and liabilities of a Lender thereunder. The New Lender
represents and warrants that it is an Eligible Assignee, and Administrative
Agent hereby approves the New Lender as an Eligible Assignee. The New Lender
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Agreement and to consummate
the transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) from and after the Effective Date of this Agreement, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and shall
have and perform all of the obligations of a Lender thereunder, (iii) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Revolver Commitment and either it, or the Person exercising
discretion in making its decision to acquire the Revolver Commitment, is
experienced in acquiring assets of such type and (iv) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements of the Borrower delivered pursuant to Section 5.01 of the Credit
Agreement, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement and to extend its Revolver Commitment to the Borrower pursuant to
the terms of the Credit Agreement, on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender. The New Lender agrees that it will, independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions and analysis in taking or not taking
action under the Credit Agreement or any other Loan Documents. This Agreement
constitutes a joinder agreement for purposes of Section 2.14 of the Credit
Agreement.

 

SECTION 3.     Obligations of Lenders. Each party hereto acknowledges and agrees
that the Revolver Commitments of the New Lender and the other Lenders under the
Credit Agreement are several and not joint commitments and obligations of such
Lenders.

 



2

 

 

SECTION 4.     Conditions to Effectiveness. Each party hereto agrees that this
Agreement and the effectiveness of the Specified Commitment Increase as provided
in this Agreement shall be subject to satisfaction by the Loan Parties of the
following conditions and requirements:

 

(a)       The Borrower shall have delivered to the Administrative Agent the
following in form and substance satisfactory to the Administrative Agent:

 

(i)       duly executed counterparts of this Agreement signed by the New Lender,
the Borrower, the Guarantors and the Administrative Agent;

 

(ii)       a duly executed New Note payable to the New Lender;

 

(iii)       a certificate of the Secretary or Assistant Secretary of the
Borrower and each Guarantor, certifying to and attaching the resolutions adopted
by the board of directors (or similar governing body) of such party approving or
consenting to the Specified Commitment Increase;

 

(iv) all conditions precedent to the Specified Commitment Increase set forth in
Section 2.14(a) of the Credit Agreement shall have been satisfied;

 

(v) a certificate of the Chief Financial Officer or another Responsible Officer
of the Borrower, certifying that (x) as of the date hereof, all representations
and warranties of the Borrower and the Guarantors contained in this Agreement,
the Credit Agreement and the other Loan Documents are true and correct (except
to the extent any such representation or warranty is expressly stated to have
been made as of a specific date, in which case such representation or warranty
is true and correct as of such date), (y) immediately after giving effect to the
Specified Commitment Increase (including any Borrowings in connection therewith
and the application of the proceeds thereof), the Borrower is in compliance with
the covenants contained in Article V of the Credit Agreement, and (z) no Default
or Event of Default has occurred and is continuing, both immediately before and
after giving effect to the Specified Commitment Increase (including any
Borrowings in connection therewith and the application of the proceeds thereof);
and

 

(vi) such other documents or items that the Administrative Agent, the New Lender
or their respective counsel may request.

 

(b)       The Borrower shall have paid in connection with the Specified
Commitment Increase such fees in such amounts as are separately agreed between
the Borrower and the New Lender, and the Borrower and the Administrative Agent.

 

(c)       The Borrower shall have paid to the Administrative Agent, upon
application with appropriate documentation, all reasonable costs and expenses of
the Administrative Agent, including reasonable fees, charges and disbursements
of counsel for the Administrative Agent, incurred in connection with this
Agreement and the transactions contemplated herein.

 



3

 

 

SECTION 5.     Representations and Warranties. The Borrower and the Guarantors
hereby represent and warrant to the Administrative Agent and the New Lender as
follows:

 

(a)       No Default or Event of Default under the Credit Agreement or any other
Loan Document has occurred and is continuing on the date hereof, or shall result
from the Specified Commitment Increase.

 

(b)       The Borrower and the Guarantors have the power and authority to enter
into this Agreement and issue the New Note and to do all acts and things as are
required or contemplated hereunder or thereunder to be done, observed and
performed by them.

 

(c)       Each of this Agreement and the New Note has been duly authorized,
validly executed and delivered by one or more authorized officers of the
Borrower (in the case of this Agreement and the New Note) and the Guarantors (in
the case of this Agreement). Each of this Agreement and the New Note constitutes
the legal, valid and binding obligations of the Borrower and the Guarantors
enforceable against them in accordance with their respective terms.

 

(d)       The execution and delivery of each of this Agreement and the New Note
and the performance by the Borrower and the Guarantors hereunder and thereunder
do not and will not require the consent or approval of any regulatory authority
or governmental authority or agency having jurisdiction over the Borrower, or
any Guarantor, nor be in contravention of or in conflict with the articles of
incorporation, bylaws or other organizational documents of the Borrower, or any
Guarantor that is a corporation, the articles of organization or operating
agreement of any Guarantor that is a limited liability company, or the provision
of any statute, or any judgment, order or indenture, instrument, agreement or
undertaking, to which any Borrower, or any Guarantor is party or by which the
assets or properties of the Borrower and the Guarantors are or may become bound.

 

SECTION 6.     Effect of Agreement. On the Effective Date, this Agreement shall
have the effects set forth in Section 2.14(e) of the Credit Agreement and the
New Lender and the Administrative Agent shall make such payments and adjustments
among the Lenders as are contemplated thereby such that each Lender’s Advances
remain consistent with their pro rata percentage of the Revolver Commitments
after giving effect to the Specified Commitment Increase.

 

SECTION 7.     No Other Amendment. Except for the supplements set forth in this
Agreement, the text of the Credit Agreement shall remain unchanged and in full
force and effect. On and after the Effective Date, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement, as supplemented by this Agreement. This Agreement is not intended to
effect, nor shall it be construed as, a novation. The Credit Agreement and this
Agreement shall be construed together as a single agreement. This Agreement
shall constitute a Loan Document under the terms of the Credit Agreement.
Nothing herein contained shall waive, annul, vary or affect any provision,
condition, covenant or agreement contained in the Credit Agreement, except as
herein expressly agreed, nor affect or impair any rights, powers or remedies
under the Credit Agreement as hereby supplemented. The Administrative Agent
hereby reserves all of its rights and remedies against all parties who may be or
may hereafter become secondarily liable for the repayment of the Obligations.
The Borrower and Guarantors promise and agree to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement as hereby supplemented, such obligations under the Credit
Agreement, as supplemented, the Collateral Documents and the other Loan
Documents being hereby acknowledged, ratified and reaffirmed by the Borrower and
Guarantors. The Borrower and Guarantors hereby expressly agree that the Credit
Agreement, as supplemented, the Collateral Documents and the other Loan
Documents are in full force and effect and hereby expressly reaffirm all Liens
granted by the Borrower and Guarantors under the Loan Documents.

 



4

 

 

SECTION 8.     Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or
electronic means (including pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 9.      Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of North Carolina.

 

SECTION 10.     Further Assurances. The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Agreement.

 

SECTION 11.    Consent by Guarantors. The Guarantors consent to the foregoing
amendments. The Guarantors promise and agree to perform all of the requirements,
conditions, agreements and obligations under the terms of the Credit Agreement,
as hereby supplemented, the Collateral Documents and the other Loan Documents to
which they are party, said Credit Agreement, as hereby supplemented, the
Collateral Documents and such other Loan Documents being hereby acknowledged,
ratified and reaffirmed. In furtherance and not in limitation of the foregoing,
the Guarantors acknowledge and agree that the Guaranteed Obligations (as defined
in the Credit Agreement) include, without limitation, the indebtedness,
liabilities and obligations evidenced by the New Note and the Advances made
under the Credit Agreement as hereby supplemented.

 

SECTION 12.    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

SECTION 13.     Notices. All notices, requests and other communications to any
party to the Loan Documents, as supplemented hereby, shall be given in
accordance with the terms of Section 9.01 of the Credit Agreement.

 

[The remainder of this page has been intentionally left blank.]

 



5

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers and representatives to execute
and deliver, this Agreement as of the day and year first above written.

 

  NEW LENDER:       bancorpsouth bank       By: /s/ Jake Munn (SEAL)   Name:
Jake Munn   Title: President / Corp C&I and Syndications

 



[SIGNATURE PAGE TO SUPPLEMENT AGREEMENT]



 



 

 

 

  BORROWER:       MAIN STREET CAPITAL CORPORATION       By: /s/ Brent D. Smith
(SEAL)   Name: Brent D. Smith   Title: Chief Financial Officer and Treasurer

 

  GUARANTORS:       MAIN STREET CAPITAL PARTNERS, LLC       By: /s/ Brent D.
Smith (SEAL)   Name: Brent D. Smith   Title: Chief Financial Officer and
Treasurer

 

  MAIN STREET EQUITY INTERESTS, INC.       By: /s/ Brent D. Smith (SEAL)   Name:
Brent D. Smith   Title: Chief Financial Officer and Treasurer       MS
INTERNATIONAL HOLDINGS, INC.       By: /s/ Brent D. Smith (SEAL)   Name: Brent
D. Smith   Title: Chief Financial Officer and Treasurer       MAIN STREET CA
LENDING, LLC       By: /s/ Brent D. Smith (SEAL)   Name: Brent D. Smith   Title:
Chief Financial Officer and Treasurer

 



[SIGNATURE PAGE TO SUPPLEMENT AGREEMENT]



 



 

 

 

  Truist Bank,   as Administrative Agent       By: /s/ Michael F. Skorich (SEAL)
  Name: Michael F. Skorich   Title: Senior Vice President

 

[SIGNATURE PAGE TO SUPPLEMENT AGREEMENT]

 

 

 



 

Exhibit A

 

Schedule 2.01

Revolver Commitments

 

Lender Revolver Commitment Truist Bank $130,000,000 Frost Bank $75,000,000 Royal
Bank of Canada $55,000,000 Hancock Whitney Bank $50,000,000 ZB, N.A. dba Amegy
Bank $50,000,000 Texas Capital Bank, N.A. $40,000,000 Cadence Bank, N.A.
$35,000,000 Trustmark National Bank $35,000,000 BancorpSouth Bank $35,000,000
Comerica Bank $30,000,000 Raymond James Bank, N.A. $30,000,000 BOKF, NA dba Bank
of Texas $25,000,000 Woodforest National Bank $25,000,000 City National Bank
$25,000,000 First Financial Bank, N.A. $25,000,000 Veritex Community Bank
$25,000,000 First National Bank of Pennsylvania $25,000,000 Mutual of Omaha Bank
$25,000,000 Total $740,000,000

 

 

